Citation Nr: 1723042	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-05 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to dependency benefits for L.M.H. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age eighteen (18).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran's September 2012 notice of disagreement (NOD) and February 2014 VA Form 9 substantive appeal were submitted following a July 2012 rating decision which denied his claim on the merits.  However, following a prior July 2009 rating decision, the Veteran submitted new and material evidence during the one-year appeal period.  38 C.F.R. § 3.156(b) (2016).  As such, the July 2009 rating decision did not become final and it has been properly identified as the rating decision on appeal.  

The Veteran initially requested a hearing before the Board within his February 2014 VA Form 9 substantive appeal; however, within several subsequent statements, including as recently as June 2016, he withdrew his request for a hearing before the Board.  38 C.F.R. § 20.704(e) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's daughter L.M.H. was born in May 1985; her eighteenth (18th) birthday was in May 2003.  

2.  Prior to attaining the age of eighteen (18) in May 2003, L.M.H. was not permanently incapable of self-support by reason of a mental or physical condition.  


CONCLUSION OF LAW

The criteria for dependency benefits for L.M.H. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age eighteen (18) have not been met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.102, 3.315, 3.356 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

I.  Dependency Benefits - "Helpless Child"  

A child of a veteran may be considered a "child" after age eighteen (18) for purposes of VA benefits if found by a rating determination to have become, prior to age 18, permanently incapable of self-support.  38 U.S.C.A. § 101 (4)(A); 38 C.F.R. §§ 3.57, 3.315 (2016).  

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356 (2016).  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through her own efforts by reason of physical or mental defects.  Id.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  (2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  (3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  (4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  

Id.  

To establish "helpless child" status, the child's condition subsequent to the 18th birthday is not for consideration; rather, the "focus of the analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

The Veteran claims that his daughter, L.M.H., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age eighteen (18).  The Veteran asserts generally that L.M.H. is incapable of self-support due to various factors including a learning disability present from her youth as well as health conditions including hypertension, hypothyroidism, obesity, and diabetes.  

Following a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of entitlement to dependency benefits for L.M.H. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age eighteen.  

A February 1996 special education referral indicates that L.M.H. was experiencing difficulty in school; as such, she was potentially eligible for special education services and was referred for evaluation.  

An undated school activity report documents that when L.M.H. was in 12th grade, she was in special education classes; however, she was able to function academically with modifications.  It was also noted that she communicated well with student and school staff and had good interpersonal skills, and she also participated in the vocational adjustment coordination (VAC) program and worked in the school attendance office.  Significantly, there were no documented functional limitations (physical or psychological) upon her ability to perform activities during an average day at school.  

Medical evidence of record documents that L.M.H. experienced various conditions including hypothyroidism, allergic rhinitis, and obesity prior to her 18th birthday; significantly, however, there is no probative medical evidence that L.M.H. was permanently incapable of self-support by reason of mental or physical defect prior to the age of eighteen.  

Regarding her employment, the Veteran has consistently reported that the only job his daughter has held was as a hostess in a café/restaurant where his son worked as a supervisor/manager; he further noted that both children were laid off after the restaurant closed.  L.M.H.'s older sister and aunt each submitted lay statements which reported, inter alia, that L.M.H.'s health problems started as a baby when she experienced febrile seizures which eventually led to delays in her learning ability.  

The lay evidence of record is probative insofar as it documents observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the lay statements of record assert that L.M.H. was under permanent incapacity for self-support prior to age eighteen, such statements are of limited probative value, as the parties are not shown to have the requisite medical, psychological, or vocational expertise in order to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  More importantly, these statements demonstrate a delay in her learning ability, which is not indicative of helplessness.  

In sum, the Board acknowledges that the evidence of record documents that prior to the age of eighteen, L.M.H. experienced various health conditions, a learning disability, and limited employment.  Significantly, the objective evidence of record does not document that her health conditions resulted in physical or mental incapacity prior to the age of eighteen.  Despite her documented learning disability, she was able to function academically with modifications and without any physical or psychological functional limitations; moreover, the 12th grade school activity report is highly probative given that its completion in the 12th grade means that it was recorded relatively near in time to the Veteran's eighteenth birthday.  Additionally, despite her limited employment history, the Board notes that she was laid off for reasons unrelated to her health or learning disability, rather both she and her brother were laid off after the restaurant closed.  

Based on the above, there is no probative evidence of record that L.M.H. was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of eighteen.  As such, the preponderance of evidence does not show that L.M.H. was permanently incapable of self-support prior to age eighteen, there is no reasonable doubt to be resolved, and the claim on appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Dependency benefits for L.M.H. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age eighteen are denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


